Case 1:19-cv-00630-MJT-KFG Document 20 Filed 12/22/20 Page 1 of 2 PageID #: 684




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

  LYNDA GAY CROSBY,                                  §
                                                     §
                 Plaintiff,                          §
                                                     §
  v.                                                 § CIVIL ACTION NO. 1:19-CV-630
                                                     §
  COMMISSIONER OF SOCIAL                             §
  SECURITY ADMINISTRATION,                           §
                                                     §
                 Defendant.                          §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b), Federal Rule of Civil Procedure 72, and the Local Rules

 for the Eastern District of Texas, the Court referred this Social Security appeal to United States

 Magistrate Judge Keith F. Giblin.       Judge Giblin recommended that the Court grant the

 Commissioner’s unopposed motion to remand. (Doc. No. 19). No party has filed objections.

        The Court therefore ORDERS that the Report and Recommendation (Doc. No. 19) is

 ADOPTED. The Commissioner’s Unopposed Motion to Remand (Doc. No. 17) is GRANTED.

 The Court further ORDERS that the Commissioner’s decision in this action is REVERSED and

 this action is REMANDED for further administrative proceedings pursuant to sentence four of

 42 U.S.C. § 405(g). The Court will issue a separate final judgment. See Shalala v. Schaefer,


                                                 1
Case 1:19-cv-00630-MJT-KFG Document 20 Filed 12/22/20 Page 2 of 2 PageID #: 685




 509 U.S. 292, 297-98 (1993) (a sentence-four remand ends the instant action with a final

 judgment which affirms, modifies, or reverses the final decision of the Commissioner).

                                      SIGNED this 22nd day of December, 2020.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                2
